—Appeal by the de*476fendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered February 23, 1998, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and sentencing him to concurrent indeterminate terms of 25 years to life imprisonment and to 15 years imprisonment, respectively.
Ordered that the judgment is modified, on the law, by reducing the term of imprisonment imposed on the conviction of criminal possession of a weapon in the second degree from 71/2 to 15 years to 5 to 15 years; as so modified, the judgment is affirmed.
Under the circumstances, the trial court properly found that the defendant failed to demonstrate good cause as to why he should have been allowed to file an untimely notice of alibi (see, CPL 250.20 [1]). Hence, the trial court providently exercised its discretion in refusing to allow the defendant to file the notice (see, People v Bernard, 210 AD2d 419; People v Caputo, 175 AD2d 290).
However, as correctly conceded by the People, the defendant’s term of imprisonment imposed on the conviction of criminal possession of a weapon in the second degree should be reduced from 7V2 to 15 years to 5 to 15 years. Since the crime was committed in 1993, the minimum sentence on this conviction should have been one-third of the maximum sentence, not one-half (see, Penal Law § 70.02 [4], as amended by L 1995, ch 3, §4).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Thompson, S. Miller and Feuerstein, JJ., concur.